02/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0580



                              No. DA 21-0580

IN THE MATTER OF:

C.M.,

             A YOUTH.


                                 ORDER


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including March 30, 2022, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                     February 22 2022